Exhibit 21 SUBSIDIARIES OF INSPRO TECHNOLOGIES CORPORATION InsPro Technologies Corporation’s (“Registrant”) subsidiaries as of December 31, 2012, are listed below. Subsidiary Ownership Jurisdiction Insurance Specialist Group 100% owned by Registrant Florida HBDC II, Inc. 100% owned by Registrant Delaware HBDC Sub, Inc Corporation 100% owned by Registrant Delaware Platinum Partners, LLC 100% owned by HBDC II, Inc. Florida InsPro Technologies, LLC 100% owned by Registrant Delaware Atiam Technologies GP LLC 100% owned by InsPro Delaware Technologies, LLC Atiam Technologies LP 99% owned by InsPro Delaware Technologies, LLC 1% owned by Atiam Technologies GP LLC
